Citation Nr: 1813252	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for stroke residuals secondary prior to December 27, 2016, and from 70 percent beginning December 27, 2016.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 20, 2008 to November 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2014 rating decision, the RO granted service-connection for stroke residuals with an evaluation of 10 percent, effective December 30, 2008.  In a June 2016 rating decision, the RO granted TDIU, effective November 18, 2015-the date the Veteran filed a formal claim for the benefit. 

As a claim for TDIU is an element of the appeal of the rating assigned for the Veteran's service-connected stroke residuals because unemployability has been raised by the record, the Board has taken jurisdiction over a claim for TDIU prior to November 18, 2015, or the beginning of the appeals period for the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In August 2016, the Board remanded the issue of an increased rating for residuals of a stroke for additional development.  

In a March 2017 rating decision, the Appeals Management Center (AMC) recharacterized the Veteran's disability as neurocognitive disorders, mild due to stroke and increased the disability rating to 70 percent, effective December 27, 2016.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to January 30, 2015, stroke residuals were manifested by minor symptoms.

2.  Resolving the benefit of the doubt in favor of the Veteran, neurocognitive disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from January 30, 2015 to December 27, 2016.

3.  At no point during the appeal was the neurocognitive disorder manifested by total occupational and social impairment.

4.  For the period from December 30, 2008 to November 18, 2015, the Veteran's service-connected disabilities precluded him from securing and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2015, the criteria for a disability rating in excess of 10 percent for stroke residuals were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8008 (2017).

2.  The criteria for a 70 percent rating, but no higher, for neurocognitive disorder were met from January 30, 2015 to December 27, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.125, 4.126, 4.130, Diagnostic Code 9305 (2017).

3.  For the period beginning January 30, 2015, the criteria for a disability rating in excess of 70 percent for neurocognitive disorder were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.125, 4.126, 4.130, Diagnostic Code 9305 (2017).

4.  The criteria for entitlement to TDIU from December 30, 2008 to November 18, 2015 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.a.  Initial Rating Claim - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Veteran is seeking a higher disability rating for residuals of a stroke.  He was initially rated under Diagnostic Code 8008, for thrombosis of brain vessels.  Under this Diagnostic Code, the Veteran is to be rated at 100 percent for six months, and thereafter is to be rated at a minimum of 10 percent for residuals.  The Veteran was assigned a 10 percent disability rating under this Diagnostic Code from December 30, 2008 to December 27, 2016.

On December 27, 2016, he was provided with a VA mental disorders examination.  The Veteran was diagnosed with neurocognitive disorder, due to multiple etiologies, including his stroke in 2004.  Beginning December 27, 2016, the Veteran was rated under Diagnostic Code 9305 at a 70 percent disability rating.  Diagnostic Code 9305 pertains to major or mild vascular neurocognitive disorder and is to be rated under the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.b.  Background and Analysis

The Board has reviewed the record and finds that, prior to the December 2016 VA examination, the record is essentially silent for residuals of his stroke that would warrant a higher disability rating.  While the Veteran's problems lists include anxiety disorder and depression, records do not show that he was treated for or complained of symptoms meeting the criteria for a higher percent under the General Rating Formula for Mental Disorders.

Nonetheless, in the January 2015 notice of disagreement appealing the 10 percent disability rating, the Veteran's representative contended that the Veteran's disability warranted a higher rating.  In a January 2018 statement, the representative argued that the date of the December 2016 VA examination did not adequately represent the date when the Veteran's service-connected disability showed a worsening, but that a review of the record clearly documented the Veteran's assertions on the manifestations at least as early as his November 2015 substantive appeal.  As such, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds the Veteran's symptoms increased to a level sufficient to meet the criteria for a 70 percent rating as of January 30, 2015.  This is the date of the Veteran's notice of disagreement with the 10 percent rating which was assigned, and the Board construes this document as indicating the time when the Veteran's symptoms increased in severity.

At no point during the appeal, however, is there evidence that the Veteran's service-connected neurocognitive disorder meets the criteria for a 100 percent disability rating.  The Veteran has not been shown to be totally occupationally and socially impaired.  Significantly, the December 2016 VA examiner did not find that the Veteran was totally impaired.  The Veteran has not exhibited any of the types of symptoms associated with a 100 percent rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As such, a 100 percent rating is not warranted at any point during the appeal.  

II.a.  TDIU - Legal Criteria

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

II.b.  Background and Analysis

In a June 2016 rating decision, the RO granted entitlement to TDIU, effective November 18, 2015.  In this rating decision, the RO conceded that, based on his employment and education history, and level of service-connected disability, it would likely be difficult for the Veteran to obtain and maintain gainful employment.  Based on this finding, the Veteran was granted entitlement to individual unemployability November 18, 2015-the date he filed his formal claim for TDIU.

However, as noted in the introduction to this case, under the holding in Rice, as the claim for TDIU is part of the claim for a higher initial rating, the appeals period for the issue of entitlement to TDIU begins December 30, 2008-the date he filed a claim for service connection for residuals of a stroke.  

During the period from December 30, 2008 to November 18, 2015, the Veteran was service-connected for sleep apnea evaluated as 50 percent disabling, coronary artery disease evaluated at 30 percent disabling (with the exception of a temporary 100 percent rating, effective from September 7, 2013 to December 31, 2013), diabetes mellitus evaluated as 20 percent disabling, hypertension evaluated as 10 percent disabling, kidney stones to include hydronephrosis evaluated as 10 percent disabling, tinnitus evaluated as 10 percent disabling, stroke residuals evaluated as 10 percent disabling and left ear hearing loss at a noncompensable rating.  His combined disability percentage was 80 percent during this period.  Therefore, the Veteran meets the criteria for a TDIU under 38 C.F.R. § 4.16(a) and the Board can grant TDIU in the first instance for this time period.  

An April 2009 evaluation report regarding the Veteran's ability to work shows that he had a high school education and an 18 month marine engine repair course.  The Veteran reported that he had worked as a driver from 1988 to 1992.  He was employed by Land Star Pool as a tractor/trailer operator, but left due to medical problems.  He was employed by Okaloosa Coordinated Transport as a driver, and worked as a dump truck driver.  He last worked in 1992.  It was determined that his job opportunities were very limited and his ability to be retrained was very low.  There is no competent evidence of record that directly contradicts this finding.  After resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities precluded him from securing and maintaining gainful employment from December 30, 2008 to November 18, 2015.  Accordingly, TDIU is warranted for this time period.


ORDER

A disability rating in excess of 10 percent for stroke residuals is denied prior to January 30, 2015.

A disability rating of 70 percent, but no higher, for neurocognitive disorder is granted from January 30, 2015 to December 27, 2016.

A disability rating in excess of 70 percent , beginning December 27, 2016, is denied.

TDIU is granted for the period from December 30, 2008 to November 18, 2015.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


